                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                             FORT WORTH DIVISION

RONNIE ROBERT MOLINA                       §
(Reg. No. 35504-177)                       §
     Plaintiff,                            §
V.                                         §      CIVIL ACTION 4:17-CV-809-Y
                                           §
WISE COUNTY, TEXAS, et al.                 §
                                           §
      Defendants.                          §

             OPINION and ORDER OF PARTIAL DISMISSAL
                 UNDER 28 U.S.C. § 1915(e)(2)(B)

      This   case     is    before   the       Court    for     review    of    pro-se-

inmate/plaintiff       Ronnie     Robert       Molina’s       pleadings     under     the

screening provision of 28 U.S.C. § 1915(e)(2)(B). As explained

below, the live pleadings subject to review under these statutes are

Molina’s complaint and his more definite statement.                      After review

and   consideration        of   Molina’s       claims   as    set   forth      in   these

pleadings, the Court determines that many of Molina’s claims must

be dismissed, and the remaining claims served upon some defendants.



I.    BACKGROUND/PLEADINGS

      In this suit Molina initially filed a typed civil-rights

complaint naming as defendants Wise County, Texas; Sergeant Thomas;

Officer Larson; Officer Roberts; Unknown Officer “B”; and Wise

County Sheriff Akin. (Complaint (doc. 3) at 1.) Molina recites in

a “statement of facts” section of the complaint that while he was

housed in the Wise County Jail on May 19, 2016, he was sexually

abused and assaulted by fellow jail inmate Israel Trey Rodriguez.
(Id. at 4.) He recites that he had, prior to the assault, informed

Sergeant Thomas, Officer Larson, Officer Roberts, and Officer “B”

that Rodriguez was sexually harassing him, and though he was told

it would be taken care of, he alleges they were not separated and

he was then raped. (Id. at 4.)

     The   majority   of   Molina’s       remaining   allegations   in   the

statement-of-facts section relate to his having presented a Prison

Rape Elimination Act (“PREA”) claim to several persons, including

through a declaration to Wise County Detective Mayo; writing a

letter to Sheriff Akin; and giving a written statement to Wise

County Detective Jay Polhemus and Wise County Deputy Alsup. Molina

alleges that nothing ever came of his PREA claim to Wise County

officials. Molina reports that later in May 2016, he was transferred

to the Parker County jail, and though he subsequently notified

numerous other Wise County officials of his PREA claim, “not one

individual attempted to have me interviewed.” (Id.)

      After being housed in the Parker County jail for a few months,

Molina was transferred into the Federal Medical Center, Rochester

Minnesota, where he remains. Molina recites that he reported the

PREA claim to numerous federal officials when he was transferred

there in January 2017, but that it was not until May 5, 2017, that

he was finally interviewed by Investigator J. Grimsley and Chief of

Psychology Dr. Jason Gabel. (Id.) Molina reports that he was

informed that a PREA notice would be sent to the Wise and Parker

County jails, and that Grimsley and Gabel “found the sexual abuse,


                                      2
harassment and physical assault to be egregious and traumatizing.”

(Id.)

      After review of the complaint, the Court directed Molina to

file a more definite statement giving answers to the Court’s

particular questions about the claims made in the complaint. (Order

(doc. 15).) Plaintiff filed a handwritten more definite statement.

(More Definite Statement (MDS) (doc. 16).) In that document, Molina

recites that in addition to his claim under the PREA, he seeks

relief for violation of his Eighth and Fourteenth Amendment rights,

apparently under 42 U.S.C. § 1983.1 He also claims that some

defendants failed to protect him from a threat to his safety, and

thus that defendants violated the Federal Tort Claims Act (“FTCA”),

and the Texas Tort Claims Act (“TTCA”), citing Texas Civil Practice

and Remedies Code § 101.106.(MDS (doc. 16) at 2.)

      In response to the Court’s detailed questions regarding whether

inmate Rodriguez had threatened or sexually harassed him before the

May 19, 2016 sexual assault, and if so, whether any such conduct was

relayed by Molina to any defendant before the May 19 assault, Molina

made allegations relating to Sergeant Thomas, Officer Larson,

Officer Roberts, and unnamed Officer “B.” (MDS (doc. 16) at 2–9.)

Molina alleges that each of these persons knew there was a serious

risk of harm to his health and safety but showed deliberate

1
 “Every person who, under color of [state law] . . . subjects, or causes to be
subjected, any citizen of the United States or other person within the
jurisdiction thereof to the deprivation of any rights, privileges, or immunities
secured by the Constitution and laws, shall be liable to the party injured in an
action at law, suit in equity, or other proper proceeding for redress.” 42
U.S.C.A. § 1983 (West 2012).

                                       3
indifference by not removing him from the same cell and duty

assignment with Rodriguez. (Id. at 8–9.)

      Molina also requests to add as defendant a Detective Mayo,

alleging that Mayo failed to have him medically examined after

Molina related that he had been the victim of a sexual assault.(MDS

(doc. 16) at 10–11.) Molina also wants to add as a defendant Wise

County Officer John Waggoner Polhemus Jr arising from Polhemus’s

alleged    failure     to   follow    PREA    protocol     and    conduct    an

investigation of the assault.(MDS (doc. 16) at 12–13.)2 Molina also

clarified his claims against Wise County, Texas, and he notified the

Court that although he had listed several additional persons to whom

he relayed a PREA notice while housed at the Parker County jail and

at FMC-Rochester, he “did not intend to add any other defendant’s

[sic] related to these additional recitations.” (MDS (doc. 16) at

14.) Thus, no other defendants will be added to this suit. Molina

seeks compensatory damages, punitive damages, declaratory relief,

and costs and attorneys fees.         (Complaint (doc. 3) at 2.)



II.   PRELIMINARY SCREENING UNDER 28 U.S.C. § 1915(e)(2)(B)

      Plaintiff is an inmate who has been permitted to proceed in

forma pauperis. Because he is proceeding in forma pauperis, his

complaint is subject to screening under § 1915(e)(2). That statute

provides for sua sponte dismissal of the complaint, or any portion



2
 The clerk of Court is directed to add defendants Wise County Detective Mayo and
Wise County Officer John Waggoner Polhemus Jr. as defendants.

                                       4
thereof, if the Court finds it is frivolous or malicious, if it

fails to state a claim upon which relief may be granted, or if it

seeks monetary relief against a defendant who is immune from such

relief.

     A complaint is frivolous when it “lacks an arguable basis

either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325

(1989). A claim lacks an arguable basis in law when it is “based on

an indisputably meritless legal theory.” Id. at 327. A complaint

fails to state a claim upon which relief may be granted when it

fails to plead “enough facts to state a claim to relief that is

plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007); accord Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). To

avoid dismissal for failure to state a claim, plaintiffs must allege

facts sufficient to “raise the right to relief above the speculative

level.”Twombly, 550 U.S. at 555. Mere “labels and conclusions” nor

a “formulaic recitation of the elements of a cause of action”

suffice to state a claim upon which relief may be granted. Id.



III. ANALYSIS

     A.    Failure to State a Claim Upon Which Relief May be Granted

     (1)   Claim under the Federal Tort Claims Act (FTCA)

     Molina alleges that the “defendants violated the Federal Tort

Claims Act.”(MDS (doc. 16) at 2.) The FTCA waives the United States’

sovereign immunity from tort suits. McGuire v. Turnbo, 137 F.3d 321,

324 (5th Cir. 1998)(citing 28 U.S.C. § 2674). Because the FTCA

                                 5
provides such a waiver, the limitations and conditions upon which

the government consents to be sued must be construed strictly in

favor of the United States. Atorie Air, Inc., v. Federal Aviation

Administration, 942 F.2d 954, 957 (5th Cir. 1991)(citing Lehman v.

Nakshian, 453 U.S. 156, 160 (1981)). In order to sue successfully

under the FTCA, “a plaintiff must name the United States as the sole

defendant.” McGuire, 137 F.3d at 324, citing Atorie Air, Inc., 942

F.2d at 957. Molina does not further allege which defendant he

targets on the FTCA claim, or whether he is asserting such a claim

in an official or individual capacity. As the United States is the

only proper party defendant for a claim brought under the FTCA,

Molina’s claims under the FTCA against any other defendant must be

dismissed. See Woodard v. United States, No.1:17-cv-174, 2018 WL

4517624, at * 7 (E.D. Tex. Aug. 31, 2018) (as USA is only proper

defendant, motion to dismiss any claim brought under the FTCA

against individual defendant acting in official capacity must be

granted), rep. and rec. adopted, 2018 WL 4517495 (E.D. Tex. Sep. 19,

2018); Lewis v. United States, No.18-3423, 2018 WL 3619443, at * 2

(E.D. La. July 30, 2018)(noting that for claims under the FTCA

federal employees are improper defendants in both their official and

individual capacities). Thus, Molina’s claims under the FTCA against

the parties named in this suit must be dismissed.

     (2)   Claim under the Texas Tort Claims Act (TTCA)

     In both his complaint and again in the more definite statement,


                                 6
Molina recites that defendants violated the Texas Civil Practice and

Remedies Code § 101.106. But that provision is an election-of-

remedies provision of the Texas Tort Claims Act (“TTCA”). The TTCA

provides for a limited waiver of the common law doctrine of

governmental     immunity   under   certain   circumstances.   Drain   v.

Galveston County, Et Al., 979 F. Supp. 1101, 1104 (S.D. Tex. Oct.

7, 1997). Under the election-of-remedies provision of the TTCA, a

plaintiff who sues under the TTCA must elect between suing a

governmental unit and suing an employee of that unit. See Tex. Civ.

Prac. & Rem. Code Ann. § 101.106; Bustos v. Martini Club, Inc., 599

F.3d 458, 462 (5th Cir. 2010). Plaintiff does not list which

defendant, but of course, as noted above, he has named both Wise

County, Texas,    and several individual officers of Wise County. As

Plaintiff has named the governmental unit, Wise County, this suit

“constitutes an irrevocable election by [Molina] and immediately and

forever bars any suit or recovery by [Molina] against any individual

employee of the governmental unit [Wise County] regarding the same

subject matter.” Tex. Civ. Prac. & Rem. Code Ann. § 101.106(a).

Thus, by suing the county, Molina has made an election that bars any

suit under the TTCA against the individual defendants, and any

claims under the TTCA against the individual defendants must be

dismissed.

     Moreover, the TTCA claim against Wise County, Texas, also

fails. Another court has explained the doctrine of sovereign


                                     7
immunity, the TTCA waiver of such immunity, and the exceptions to

that waiver:

     Under the doctrine of sovereign immunity, a governmental
     unit is not liable for the torts of its officers or
     agents in the absence of a constitutional or statutory
     provision creating such liability. State v. Terrell, 588
     S.W.2d 784, 785 (Tex. 1979). The Texas Tort Claims Act
     (“TTCA”) creates a limited waiver of sovereign immunity.
     See Tex. Civ. Prac. & Rem. Code Ann. § 101.021 (Vernon
     1997). In order for immunity to be waived under the TTCA,
     the claim must arise under one of the three specific
     areas of liability for which immunity is waived, and the
     claim must not fall under one of the exceptions from
     waiver. Alvarado v. City of Brownsville, 865 S.W.2d 148,
     155 (Tex.App.-Corpus Christi 1993), rev'd on other
     grounds, 897 S.W.2d 750 (Tex.1995). The three specific
     areas of liability for which immunity has been waived
     are: (1) injury caused by an employee's use of a motor-
     driven vehicle; (2) injury caused by a condition or use
     of tangible personal or real property; and (3) claims
     arising from premise defects. See Tex. Civ. Prac. & Rem.
     Code Ann. § 101.021 (Vernon 1997). However, the waiver of
     immunity does not extend to claims arising out of
     intentional torts. See Tex. Civ. Prac. & Rem. Code Ann.
     § 101.057 (Vernon 1997).

Medrano v. City of Pearsall, 989 S.W.2d 141, 143–44 (Tex. App.-San

Antonio 1999, no pet.).

     As noted, among the exceptions to the waiver of sovereign

immunity is this: the TTCA does “not apply to a claim . . . arising

out of assault, battery or other intentional tort . . . .” Tex. Civ.

Prac. & Rem. Code Ann. § 101.057(2); see Delaney v. Univ. of

Houston, 835 S.W. 2d 56, 59 (Tex. 1992). “This provision shields

municipalities from suits arising out of intentional torts committed

by governmental employees and should be liberally construed to

accomplish this objective.” Gillum v. City of Kerrville, 3 F.3d 117,


                                 8
123 (5th Cir. 1993)(citations omitted). Thus, even if immunity “is

waived   under     section   101.021      of    the    TTCA,   a   claim    is   still

prohibited if it falls within the section 101.057(2) exception.”

Tarrant Cty. Hosp. Dist. v. Henry, 52 S.W.3d 434, 441(Tex. App.-Fort

Worth 2001, no pet)(citing Delaney, 835 S.W.2d at 58).

      Here, the alleged conduct by the Wise County individual

defendants is that each of them was deliberately indifferent to the

risk of serious harm to Molina’s health and safety. (MDS (doc. 16)

at 7-9.) Other courts have recognized that claims of deliberate

indifference fit within the intentional-tort exception. See Jones

v. Nueces Cty., No. C-12-145, 2012 WL 4867556, at *5 (S.D. Tex. Oct.

12,2012)(recognizing         that    to       extent    claims     of      deliberate

indifference to serious medical needs state intentional torts, they

are excluded from the TTCA waiver of immunity); Drain v. Galveston

Cty., 979 F. Supp. at 1104 (“Plaintiff’s § 1983 cause of action and

her claims under the [TTCA] are mutually exclusive. A plaintiff

cannot pursue pendent state law claims under the [TTCA] where they

are   based   on     a   single     event,      an     event   alleged      under   a

contemporaneous § 1983 cause of action to be an intentional tort”)

(citation omitted).

      Thus, having considered Molina’s pleading of a state-law claim

against Wise County based upon the allegation that Wise County

officials acted with deliberate indifference toward him, the Court

concludes that he has alleged an intentional tort for purposes of


                                          9
the exception from the waiver of sovereign immunity under the TTCA.

Thus, Wise County, Texas is cloaked with governmental immunity, and

is immune from Molina’s state-law claims. Therefore, Molina’s claims

under the TTCA must be dismissed.

     (3)   Claim under the Prison Rape Elimination Act

     The bulk of Molina’s pleadings recite claims under provisions

of the Prison Rape Elimination Act (“PREA”).That statutory scheme,

originally codified in 15 U.S.C. § 15601–15609 (West 2103 and West

Supp. 2018), was transferred to 34 U.S.C. § 30301–30309 (West

Pamphlet 2018). Although the PREA was drafted to “address the

problem of rape in prison, authorize grant money, and create a

commission to study the issue[,] it does not give prisoners any

specific rights.” Johnson v. Rupert, No. 6:11-cv-446, 2014 WL

6969202 at *5 (E.D. Tex. Dec. 9, 2014) (citing Chinnici v. Edwards,

No.1:07-cv-229, 2008 WL 3851294 at *3 (D. Vt. Aug. 13, 2008).

Rather, “courts have held that nothing in the [PREA] suggests that

Congress intended to create a private right of action for inmates

to sue prison officials for noncompliance with the [PREA].” Id.

(citing De’Lonta v. Clarke, No.7:11-cv-483, 2012 WL 4458648 (W.D.

Va. Sep. 11, 2012) (collecting cases)). The Fifth Circuit has

expressly found that the PREA does not create a private right of

action:

     Insofar as Krieg argues that his rights under the Prison
     Rape Elimination Act of 2003 (PREA), 42 U.S.C. § 15601 et
     seq., were violated, other courts addressing this issue
     have found that the PREA does not establish a private

                                10
     cause of action for allegations of prison rape. See
     Diamond v. Allen, No. 7:14–CV–124, 2014 WL 6461730, at *4
     (M.D. Ga. Nov.17, 2014) (citing cases); Amaker v.
     Fischer, No. 10–CV–0977, 2014 WL 4772202, at *14 (W.D.
     N.Y. Sept. 24, 2014) (holding that the PREA cannot
     support such a cause of action by an inmate); Simmons v.
     Solozano, No. 3:14CV–P354–H, 2014 WL 4627278, at *4 (W.D.
     Ky. Sept.16, 2014) (holding that the PREA creates *233 no
     private right of action). Krieg has cited no case in
     support of his position; therefore, any claim raised
     under the PREA is properly dismissed as frivolous.

Krieg v. Steele, 599 F. App’x 231, 232–33 (5th Cir. 2015). Following

this circuit precedent, another district court explained “[e]ven if

the [officers] conduct did violate that statute, which is an issue

the undersigned need not and does not reach, plaintiff’s claim would

not be actionable because the PREA simply does not establish a

private cause of action.” Harold v. Goff, No.16-13041, 2016 WL

8137642, at *4 (E.D. La. Dec. 1, 2016) (citing Krieg, 599 F. App’x

at 232) (other citations omitted)), rep and rec. adopted, 2017 WL

413082 (E.D. La. Jan. 30, 2017)).

     Because the PREA does not create or provide a private cause of

action, Molina’s claims for relief under its provisions must be

dismissed for failure to state a claim upon which relief may be

granted as to all defendants.

     (4)   Claim for violation of the Constitution against
           Wise County, Texas

     Although a city or county is a “person” within the meaning of

42 U.S.C. § 1983, a municipal government may not be held liable

“unless action pursuant to official municipal policy of some nature



                                11
caused a constitutional tort.” Monell v. New York City Dept. of

Social Services, 436 U.S. 658, 691 (1978). The Supreme Court, in

Monell v. New York City Department of Social Services, emphasized

that a local government entity cannot be held liable under § 1983

on a respondeat superior basis:

     [T]herefore . . . a local government may not be sued
     under § 1983 for an injury inflicted solely by its
     employees or agents. Instead, it is when execution of a
     government's policy or custom, whether made by its
     lawmakers or by those whose edicts or acts may fairly be
     said to represent official policy, inflicts the injury
     that the government entity is responsible under § 1983.

Id. at 694. Thus, with regard to any claim by Molina that Wise

County is responsible to him due to the actions of the officers at

the Wise County jail, as this claim is essentially a claim that the

county is responsible on a vicarious liability or respondeat

superior basis, such claim is without legal merit.

     Instead of vicarious liability for the actions of government

employees, § 1983 liability attaches against a local government

entity only “if the governmental body itself ‘subjects’ a person to

a deprivation of rights or ‘causes’ a person ‘to be subjected’ to

such deprivation.” Connick v. Thompson, 563 U.S. 51, 59 (2011)

(quoting Monell, 436 U.S. at 692); City of Canton v. Harris, 489

U.S. 378, 385 (1989) (liability “only where the municipality itself

causes   the   constitutional   violation   at   issue”)(emphasis   in

original). An official municipal policy “includes the decisions of

a government’s lawmakers, the acts of its policymaking officials,


                                  12
and practices so persistent and widespread as to practically have

the force of law.” Prince v. Curry, 423 F. App’x 447, 450 (5th Cir.

2011) (quoting Connick, 563 U.S. at 60.)

      The Court directed Molina to provide any facts to show how

“any custom or policy of Wise County, Texas” related to his claims

against the county. (Order for MDS (doc. 15, at 5.) In response

Molina wrote: “Wise County oversees the Wise County jail’s policies,

practices, customs and training.” (MDS (doc. 16) at 13.) But this

conclusory statement is not a recitation of a fact related to any

actual policy or custom of the county that relates to the claims in

this suit. Thus, even though he was given an opportunity, Molina has

wholly failed to allege any basis for holding Wise County, Texas,

liable on any claims of violation of his constitutional rights under

§ 1983.



IV.   SERVICE OF REMAINING CLAIMS

      As noted above, Molina alleges claims under either the Eighth

Amendment or the Fourteenth Amendment3 against Sergeant Thomas,


3
 On the information available at this time, the Court is unable to be certain
whether Plaintiff was a pre-trial detainee or a convicted inmate at the time of
the May 2016 events made the basis of the complaint. The Eighth Amendment’s
prohibition against “cruel and unusual punishment” protects the rights of
convicted prisoners; the rights of pre-trial detainees are protected by the “due
process clause” of the Fourteenth Amendment. See Hare v. City of Corinth, 74 F.3d
633, 639 (5th Cir. 1996)(citations omitted); see generally Escobedo v. Garza
County Sheriff’s Dept., No.5:16-cv-166-BQ, 2017 WL 6759136, at *3 n.2 (N.D. Tex.
Oct. 23, 2017) (noting that although the Supreme Court, in Kingsley v.
Hendrickson, 135 S. Ct. 2466, 2470 (2015), applied an objective test to excessive
force claims brought by pre-trial detainees, the Fifth Circuit in Alderson v.
Concordia Par. Corr. Facility, 848 F.3d 415, 419-20 & n.4 (5th Cir. 2017)
subsequently reaffirmed that a subjective deliberate-indifference standard

                                       13
Officer Larson, Officer Roberts, and unnamed Officer “B”, as well

as Detective Mayo. (MDS (doc. 16) at 7-11.) Plaintiff has alleged

sufficient facts to form arguable claims for relief for a violation

of the constitution against these five defendants. Thus, the Court

will allow service of these remaining claims through the assistance

of the officers of the Court under 28 U.S.C. § 1915(d) and Federal

Rule of Civil Procedure 4(c)(3). See Rochon v. Dawson, 828 F.2d

1107, 1109-1110 (5th Cir.1987).4



V.     ORDER

       Therefore, all of Plaintiff’s claims against any defendant

under the Federal Tort Claims Act, the Texas Tort Claims Act, and

the Prison Rape Elimination Act (including all claims against

Sheriff Akin and John Waggoner Polheums Jr.) are DISMISSED WITH

PREJUDICE    under   authority    of   28   U.S.C.   §   1915(e)(2)(B)(ii).

Furthermore, all of Plaintiff’s remaining claims against Wise

County, Texas, are DISMISSED WITH PREJUDICE under authority of 28

U.S.C. § 1915(e)(2)(B)(ii).

      SIGNED February 21, 2019.

                                            ____________________________
                                            TERRY R. MEANS
                                            UNITED STATES DISTRICT JUDGE




applies to all failure-to-protect claims, regardless of whether the prisoner is
a pretrial detainee or a prisoner)(other citations omitted)).

4
 A separate order will issue regarding service of these remaining claims upon
five defendants.

                                       14
